Evidence that a plaintiff, in an action for negligence growing out of the operation of an automobile, has been previously convicted for a traffic infraction as defined by the Vehicle and Traffic Law (Cons. Laws, ch. 71), shall not be received to affect his credibility when a witness in an action or proceeding, and he may not be required to disclose a conviction therefor (Civ. Prac. Act, § 355).
Plaintiff was repeatedly required to disclose such previous convictions. In a case as close as this such error cannot be disregarded.
The judgments should be reversed and a new trial granted, with costs to the appellant to abide the event.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Judgments reversed, etc. *Page 504